Citation Nr: 0033666	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-07 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
antral gastritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
January 1984 and from March 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which increased the rating for antral 
gastritis to 10 percent.

In August 1998 the veteran submitted a written statement (on 
a VA Form 9) which the Board reads as a claim of entitlement 
to a total disability rating based upon individual 
unemployability.  The Board refers this matter back to the RO 
for appropriate action.

The record discloses that the veteran perfected an appeal of 
March and May 1998 RO decisions denying a non-service-
connected pension.  However, in a May 1999 written statement, 
he withdrew his appeal on this matter.  Therefore, this issue 
is not currently on appeal before the Board.

The record also discloses that the veteran initiated but did 
not perfect appeals of an April 2000 RO decision which denied 
service connection for post-traumatic stress disorder and 
which found no new and material evidence to reopen a claim of 
entitlement to service connection for hepatitis.  Therefore, 
these issues are, likewise, not currently on appeal before 
the Board.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's claim 
for increased rating for antral gastritis.

The record discloses apparent confusion over appellate issues 
for which the veteran requested a hearing before the RO, and 
the reason that no hearing was held.  In his May 1998 
substantive appeal of the October 1997 RO decision granting a 
10 percent disability rating for antral gastritis, the 
veteran requested a hearing at the RO before a member of the 
Board.  By an October 1998 written statement, the veteran 
amended the request by asking for a hearing before a RO 
hearing officer, instead.  A memorandum from the Hearing 
Officer associated with the claims file and dated on the day 
of the scheduled hearing states that the veteran canceled the 
hearing for reasons described in written pre-hearing notes 
also associated with the claims file.  These notes confirm 
that the veteran appeared for his hearing and discussed the 
issues on appeal with the Hearing Officer.  The notes are 
unclear as to exactly what issues the veteran and the hearing 
officer believed to have been on appeal at that time - 
appeals both for a pension and for an increased rating for 
gastritis were duly perfected.  But it is clear that there 
was no hearing and that in a written statement submitted to 
the RO on the same day the veteran withdrew his pension 
appeal and reasserted his increased rating appeal.  
Certainly, there would have been no reason for the veteran to 
go forward with the hearing on the issue he wished to 
withdraw.  Similarly, there would have been no reason for the 
veteran to cancel the hearing on the issue he wished to 
pursue fully.  In light of the foregoing, the Board concludes 
that the record presents at least a reasonable question as to 
whether the veteran's decision to cancel the hearing on the 
rating increase issue was fully informed.  Therefore, the 
veteran should be asked to clarify his intent regarding a 
hearing on the gastritis evaluation claim and to be provided 
with a hearing if he so requests.

The record also discloses that the claims file is replete 
with statements by the veteran claiming increased disability 
from his service-connected antral gastritis.  Because the 
last VA examination of this disorder was in July 1997, the 
veteran should be reexamined to determine the current 
severity of this disorder.

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must determine whether the 
veteran wishes to have a hearing on the 
issue of increased rating of his service-
connected antral gastritis.  The RO 
should schedule a hearing if he so 
requests.

2.  The RO should then arrange for 
appropriate VA examination of the 
veteran's antral gastritis by an 
appropriate physician.  The purpose of 
the examination is to determine the 
nature and severity of this disability.  
The examiner must conduct all indicated 
studies.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and noted in 
writing by the examiner to have been 
reviewed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings and provide a 
medical rationale for all conclusions.  
The examiner should express an opinion as 
to the extent of the veteran's disability 
caused by antral gastritis.  The 
examining physician also should review 
pertinent aspects of the veteran's 
medical and employment history and 
comment upon the effects of the veteran's 
service-connected antral gastritis upon 
the veteran's ordinary activity and on 
how it impairs him functionally.  The 
veteran is advised that failure to report 
for a scheduled examination may have 
consequences adverse to the claim.  See 
38 C.F.R. § 3.655 (2000); Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for a 
rating in excess of 10 percent for antral 
gastritis.  If the RO denies the benefit 
sought on appeal, it should issue a 
supplemental statement of the case and 
provide the veteran with a reasonable 
time within which to respond.  The RO 
then should return the case to the Board 
for final appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not now intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Acting Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



